Lawrence, J.
The motion to set aside the subpoena in this case will be denied. The provision of the charter of the city of Buffalo, which was the subject of consideration in the case of Howell v. City of Buffalo, 15 N. Y. 513, materially differs from section 123 of the consolidation act. The language of the latter act is broader and more comprehensive than that of the former one, and there is no reason to be found in the context for restricting the meaning of the word “claim” in the Yew York act, such as the court held to exist in tlie charter of the city of Buffalo. It has been the practice for years for the comptroller to issue subpoenas, similar to that now under consideration, in actions for tort, for the purpose of investigating such claims; and in the more recent cases, wherever the power has been alluded to, it does not seem to have been called in question. See Reed v. Mayor, etc., 31 Hun, 311. The order in that case, although reversed by the court of appeals, was not reversed on the ground that it was not necesssary to present a claim for damages arising in tort to the comptroller. See 97 N. Y. 620. See, also, as to the meaning of the word “claim” as used in this and similar statutes, Dickinson v. Mayor, etc., 92 N. Y. 590; Minick v. City of Troy, 83 N. Y. 514; Reining v. City of Buffalo, 102 N. Y. 308, 6 N. E. Rep. 792; and remarks of Ruger, C. J., at bottom of page 310, and top of page 311.